DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “an inflatable element” (claim 1, line 6)  and “a mechanical user control element, which is configured (a) to mechanically and non-electrically set the at least first and second fluid-control states of the flow regulator, (b) to assume at least first and second configurations, and (c) to mechanically and non-electrically increase pressure in an interior of the inflation chamber during at least a portion of a transition of the mechanical user control element from the first configuration to the second configuration” (claim 1, lines 14-19). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-9 and 11-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4, 6, 8-9, 10, 12, 14, and 16-25 of US Patent 10,926,009. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claim and the patented claims are minor and obvious from each other. For example, the instant claims 1-9 and 11-20 are a broader version of the patented claims 1-2, 4, 6, 8-9, 10, 12, 14, and 16-25 (i.e., the instant claims 1-9 and 11-20 do not include a one-way air inlet valve as in the patented claims 1-2, 4, 6, 8-9, 10, 12, 14, and 16-25). In the instant claims 1-9 and 11-20, the device is included in the patented claims 1-2, 4, 6, 8-9, 10, 12, 14, and 16-25. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claims 1-9 and 11-20 do not differ in scope from the patented claims 1-2, 4, 6, 8-9, 10, 12, 14, and 16-25. 

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,452,831. This is a statutory double patenting rejection.
Claim 10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,926,009. This is a statutory double patenting rejection.



Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten to or amended to overcome the rejection(s) under obvious double patenting, set forth in this Office Action or filing a Terminal disclaimer against U.S. Patent No. 10,926,009 and if rewritten or amended to overcome the rejection(s) under statutory double patenting, set forth in this Office Action. 
Claims 1-9 and 11-20 would be allowable if rewritten to or amended to overcome the rejection(s) under obvious double patenting, set forth in this Office Action or filing a Terminal disclaimer against U.S. Patent No. 10,926,009 and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art of record Zachar (2014/0142496) and Vazales (2014/0150782) do not specifically disclose the claimed structure as presented in the independent claim 1. 
Zachar discloses an apparatus (apparatus shown in figs. 1A-1D) for use with a tracheal ventilation tube (160, fig. 1A, paragraph 0321) and a suction source (601, paragraph 0030 and paragraph 0321), the apparatus comprising:
(A) a cleaning catheter (200, fig. 1A, paragraph 0323), which (a) is insertable into the ventilation tube, (b) is shaped so as to define one or more distal suction orifices (440, paragraph 0326, fig. 1A), and (c) which comprises:
(i) an elongate, flexible, tubular catheter main body (210, paragraph 0323); and 
(ii) an inflatable element (588, fig. 1A, paragraph 0328), which is mounted to the catheter main body at a location within 3 cm of at least one of the one or more distal suction orifices (paragraph 0104); and 
(B) an input module (156, figs. 1A-1D, paragraph 0323), which is coupled to the cleaning catheter (see figs. 1A-1D), and comprises:
(i) an inflation module (603, which may comprises, for example, a conventional syringe, paragraph 0321), which comprises (a) an inflation chamber separate from the suction source (paragraph 0321, Zachar discloses an inflation source 603 being a conventional syringe, therefore, as disclosed, the conventional syringe is separate from the suction source (601), furthermore, a conventional syringe for inflation comprises an inflation chamber, wherein the inflation chamber is the chamber within the syringe and the space located at the port (827), 521 and 520) 
(ii) a flow regulator (712, figs. 11B-11C, paragraph 0418), which (a) is shaped so as to define a suction port (830, paragraph 0347) coupleable in fluid communication with the suction source (paragraph 0347, Zachar discloses that the suction port is coupleable in fluid communication with suction source 601), and (b) is configured to assume at least first and second fluid-control states (first state is shown in fig. 5B and fig. 4A and second state is shown in fig. 5C and fig. 4B, see paragraph 0356); and
(iii) a mechanical user control element (320, paragraph 0344), which is configured (a) to mechanically and non-electrically set the fluid-control states of the flow regulator (paragraphs 0344 and 0360), at least when the mechanical user control element is in the first configuration, the flow regulator is in the first fluid-control state, in which the flow regulator (a) blocks fluid communication between the suction source and the distal suction orifices (fig. 11B, paragraph 0422, second activation state) and (b) connects the suction source and an interior of the inflatable element in fluid 2PRELIMINARY AMENDMENT Attorney Docket No.: Q230377Appln. No.: Not Yet Assignedcommunication to deflate the inflatable element (fig. 11B, paragraph 0422, second activation state), at least when the mechanical user control element (320) is in the second configuration, the flow regulator is in the second fluid-control state, in which the flow regulator (a) connects the suction source and the distal suction orifices in fluid communication (fig. 11C, paragraph 0423, the third activation state), (b) connects the interior of the inflation chamber (chamber at 827) and an interior of the inflatable element (588) in fluid communication to inflate the inflatable element (fig. 11C, paragraph 0423, the third activation state), and (c) does not connect the suction source (suction source 601) and the interior of the inflatable element (588) in fluid communication (fig. 11C, paragraph 0423, the third activation state), and the flow regulator is (a) not in the first fluid-control state when the mechanical user control element is in the second configuration (paragraphs 0422-0427, Zachar discloses a second activation state, where the control element 320 is in the third configuration, flow regulator 712 is in the third activation state, thus not the second activation state), and (b) not in the second fluid-control state when the mechanical user control element is in the first configuration (paragraphs 0422-0427, Zachar discloses that when the control element 320 is in the second configuration, flow regulator 712 is in the second activation state, and thus, not the third activation state). Zachar fails to disclose that the mechanical user control element to mechanically and non-electrically increase pressure in an interior of the inflation chamber during at least a portion of a transition of the mechanical user control element from the first configuration to the second configuration and at least when the mechanical user control element is in the first configuration, the flow regulator connects the suction source and an interior of the inflatable element in fluid communication to deflate the inflatable element, wherein in the first configuration, the flow regulator is in the first-control state in which the flow regulator blocks fluid communication between the suction source and the distal suction orifices and connects the suction source and an interior of the inflatable element in fluid communication to deflate the inflatable element.
	Vazales discloses an apparatus for use with a tracheal ventilation tube and a suction source (3800, fig. 37a) comprising an inflation module (3815B, 3845, 3850, fig. 37A and paragraphs 0614-0620) and a suction module (suction device coupled to 3803), a mechanical user control element (3815A and 3815B, 3825, 3840, 3855, 3835, 3830, fig. 37A, paragraphs 0614-0620), but fails to disclose that the mechanical user control element is configured a) to mechanically and non-electrically set the fluid-control states of the flow regulator b) to assume at least first and second configurations, and c) to mechanically and non-electrically increase pressure in an interior of the inflation chamber during at least a portion of a transition of the mechanical user control element from the first configuration to the second configuration, and at least when the mechanical user control element is in the first configuration, the flow regulator connects the suction source and an interior of the inflatable element in fluid communication to deflate the inflatable element, wherein in the first configuration, the flow regulator is in the first-control state in which the flow regulator blocks fluid communication between the suction source and the distal suction orifices and connects the suction source and an interior of the inflatable element in fluid communication to deflate the inflatable element.
However, both Zachar and Vazales fail to disclose an apparatus for use with a tracheal ventilation tube and a suction source, comprising the structures as claimed in combination with an input module comprising a mechanical user control element to mechanically and non-electrically increase pressure an interior of the inflation chamber during at least a portion of a transition of the mechanical user control element from the first configuration to the second configuration and at least when the mechanical user control element is in the first configuration, the flow regulator connects the suction source and an interior of the inflatable element in fluid communication to deflate the inflatable element, wherein in the first configuration, the flow regulator is in the first-control state in which the flow regulator blocks fluid communication between the suction source and the distal suction orifices and connects the suction source and an interior of the inflatable element in fluid communication to deflate the inflatable element. Therefore, to modify Zachar and Vazales to arrive at the claimed invention would be based upon improper hindsight. 

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Simonsen (WO 2009/019538) is cited to show a mechanical control element. 
Deane (GB 2117245) is cited to show a mechanical control element. 
Vazales (10,016,575) is cited to show a cleaning device having a mechanical user control element. 
Guo (2003/0120203) is cited to show an irrigator having a mechanical user control element. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785